Citation Nr: 1451083	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  13-15 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 16, 1940 to September 20, 1940, and from October 1942 to May 1943.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

The Veteran testified before the undersigned in August 2014.  A copy of the transcript is of record. 

It appears that the issue of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound has been raised by the record (see August 2014 BVA Hearing Transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a rating decision issued in January 2007, the RO denied a claim to reopen service connection for a back disability essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's disability and service; the Veteran did not appeal the January 2007 decision within one year of being notified.  

2.  The evidence received since the January 2007 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.

3.  The Veteran's diagnosed back disability had its onset in service or is otherwise etiologically related to his active service. 


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied a claim to reopen service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the January 2007 denial of a claim to reopen service connection for a back disability, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, a back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A January 2007 rating decision most recently denied a claim to reopen service connection for a back disability.  At the time of the most recent January 2007 rating decision, the unestablished fact was a nexus between the Veteran's back disability and service.  The Veteran did not appeal this decision.  Additionally, no evidence was received within one year of the RO decision.  Therefore, this prior decision became final.  

The evidence received since the January 2007 rating decision includes lay statements and testimony from the Veteran and his son.  Significantly, the Veteran testified that he has suffered from back problems since an in-service accident.  For purposes of determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The statements regarding the alleged in-service injury are both new and material and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  

II.  Service Connection

Turning to a consideration of the claim on its merits, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran's service treatment records have been determined to be unavailable and were reportedly destroyed in the fire at the National Personnel Records Center (NPRC), in St. Louis, Missouri.  Evidence in the claims file reflects that the Veteran was medically discharged from service, although it is unclear for what disability.  The Veteran asserts that he has suffered from a back disability since service.  He has submitted numerous statements, in conjunction with multiple claims for service connection for a back disability spanning over several decades, attesting that he originally injured his back in service.  His story has remained consistent throughout the years.  He indicates that after this original injury he subsequently reinjured himself in a post-service accident while working with a railroad company.   In support of his claim he has submitted numerous buddy statements from fellow service members and his now deceased spouse attesting that the Veteran informed them in 1943 of his in-service back injury.  A VA etiological opinion has not been obtained. 

While VA could undertake additional development to clarify the etiology of the Veteran's back disability, based on the Veteran's competent testimony, the various supporting statements from friends and family, the unavailability of his service treatment records and evidence that he was medically discharged, and in light of the Veteran's advanced age, the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).

Accordingly, the Board concludes that a grant of service connection for a back disability is warranted.


ORDER

The claim for service connection for a back disability is reopened.

Service connection for a back disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


